Exhibit 10.5

Exhibit A

Performance Cash Award Notice

 

A. Participant:   

 

   B. Grant Date:    February 16, 2016    C. Performance Period:   
1/1/2016 through 12/31/2018    D. Aggregate Target Award Value:   

 

   E. Performance Measure(s):      

 

  1. Relative Total Stockholder Return: This measure will be assessed based on
the percentile positioning of L-3’s TSR as compared to the TSRs of the Peer
Companies, calculated using the formula:

Relative TSR Percentile = 1 - ( Rank - 1 ) / ( Total - 1 )

 

       where “Rank” is the relative ranking of L-3’s TSR among the TSRs of the
Peer Companies (with a Rank of one being the highest ranked TSR), and “Total” is
the sum of (a) one and (b) the total number of Peer Companies on the last day of
the Performance Period.

 

       “TSR” means, with respect to any company, the value calculated by
dividing (i) the average of the Company’s per share closing prices during the
one-month period ending on the last day of the Performance Period, by (ii) the
average of the Company’s per share closing prices during the one-month period
ending on the date immediately prior to the first day of the Performance Period,
and then subtracting one (1); provided, that all closing prices shall be
adjusted to reflect (a) the cumulative effect of the reinvestment of dividends
as of their respective ex-dividend dates, beginning with the first ex-dividend
date that is on or after the first day of the one-month period referred to in
clause (ii) above; and (b) any equity restructuring, as defined in Statement of
Financial Accounting Standards 123R, which affects the company’s shares and
which is not otherwise accounted for under clause (a) above; provided, further,
that TSR shall mean negative 100% with respect to any company that, during the
Performance Period, (w) files for bankruptcy, reorganization, or liquidation
under any chapter of the U.S. Bankruptcy Code (or under any similar non-U.S.
law, as applicable); (x) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within 30 days; (y) is the subject of a stockholder
approved plan of liquidation or dissolution; or (z) ceases to conduct
substantial business operations.



--------------------------------------------------------------------------------

       “Peer Companies” means the companies listed on Appendix 1 hereto;
provided, that in the event of a merger, acquisition or business combination
transaction to which a Peer Company is a party, if the stockholders of the Peer
Company immediately prior to the event shall, collectively as a group, have
beneficial ownership of less than 50 percent of the outstanding voting
securities of the surviving or resulting entity immediately after the event,
then such Peer Company shall not be considered a Peer Company for any purpose
(including during any time period prior to such transaction).

 

       Portion of Aggregate Target Award Value for this Performance Measure:
100%

 

       Performance Scale:

 

Performance

Levels

  

Relative

TSR

  

Award

Multiplier

Maximum

   > 75th percentile    200%

Target

       50th percentile    100%

Threshold

       25th percentile      25%

Below Threshold

   < 25th percentile        0%

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Award
Multiplier will be calculated on a straight-line basis between the two stated
Award Multipliers for those performance levels.



--------------------------------------------------------------------------------

Appendix 1

The companies included for the Relative Total Stockholder Return assessment are
those listed below.

 

    

Company

   Ticker

1.

   BAE SYSTEMS PLC (ADR)    BAESY

2.

   CUBIC CORP    CUB

3.

   ESTERLINE TECHNOLOGIES CORP    ESL

4.

   FLIR SYSTEMS INC    FLIR

5.

   GENERAL DYNAMICS CORP    GD

6.

   HARRIS CORP    HRS

7.

   HUNTINGTON INGALLS INDUSTRIES INC    HII

8.

   LOCKHEED MARTIN CORP    LMT

9.

   NORTHROP GRUMMAN CORP    NOC

10.

   ORBITAL ATK    OA

11.

   RAYTHEON CO    RTN

12.

   ROCKWELL COLLINS INC    COL

13.

   TELEDYNE TECHNOLOGIES INC    TDY

14.

   TEXTRON INC    TXT